Citation Nr: 0504746	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001, 
for the grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) - which, in part, granted a TDIU 
retroactively effective from April 27, 2001.  The veteran 
appealed for an earlier effective date.  

The Board remanded the claim to the RO in September 2003 and 
July 2004 for further development and consideration.

Unfortunately, the claim must again be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Board is obligated by law to ensure the RO complies with 
its directives, as well as those of the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

As previously alluded to in the Board's prior remands, on 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See, too, Huston v. Principi, 17 Vet. App. 195 
(2003).

The Board remanded the claim to the RO in September 2003, in 
part, to ensure that all notification and development actions 
required by 38 U.S.C.A. § 5103A (West 2002) were 
accomplished.  However, in its December 1, 2003, letter, the 
RO mistakenly informed the veteran of the evidence needed to 
substantiate a claim for a TDIU - which was no longer at 
issue since this benefit had been granted in January 2002.  
The issue on appeal, rather, both then and now, is whether he 
is entitled to an earlier effective date for the TDIU (not 
the basic entitlement).

Because of this, in July 2004, the Board again remanded the 
claim to the RO to apprise the veteran of the evidence needed 
to support his claim for an effective date earlier than April 
27, 2001, for the TDIU.  And he was to be specifically 
advised that he should submit evidence of an earlier-filed 
claim.  See Huston v. Principi, 17 Vet. App. 195 (2003).  
Yet, although requested by the Board, this was not done.  
Therefore, to fully comply with the VCAA, on remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirements set forth in 
this new law.

Accordingly, this case is again REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter 
in accordance with 38 U.S.C.A. § 5102, 
5103, 5103A, and 5107 (West 2002).  And 
as indicated in the Board's prior remand, 
the VCAA letter must advise him that 
evidence of an earlier-filed claim is 
needed to support his application for an 
earlier effective date for his TDIU.  See 
Huston v. Principi, 17 Vet. App. 195 
(2003).  (Note:  the most recent VCAA 
letter, issued on July 27, 2004, is 
insufficient because it does not apprise 
him of this important requirement.)



2.  Then readjudicate the claim for an 
earlier effective date for the TDIU in 
light of any additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his attorney a supplemental 
statement of the case and give them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


